Citation Nr: 1631270	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-25 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He was awarded the Bronze Star, Army Commendation Medal, Good Conduct Medal, National Defense Service Medal, Vietnam Service Medal, and Republic of Vietnam Campaign Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran testified before the undersigned in a May 2016 hearing.  A hearing transcript is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA provided a mental health examination for the Veteran in August 2011.  The 2011 VA examiner did not diagnose a mental health disability and found that the Veteran had some PTSD symptoms but did not meet the full criteria for diagnosis.  VA treatment records from 2004 show diagnosis of dysthymic disorder and treatment for mood disorder.  Since that examination, the Veteran submitted new lay statements that discuss his current and past symptoms.  The VA examiner was not able to consider this new evidence and therefore a new examination and diagnosis opinion would be helpful.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, during the Board hearing, the Veteran reported having treatment at the Vet Center; those records do not appear to be in the file and should be obtained.


Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records and treatment records from the Vet Center (identified on page 4 of the Board hearing transcript).  Request a release from the Veteran, if necessary.

2. Then, schedule the Veteran for a mental health examination and forward the claims file to the examiner to provide an opinion on the following:

a. Identify all current psychiatric diagnoses, including personality disorders.  In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the April 2011 claim for service connection for a psychiatric disorder.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed...  

b. If so, is his mental health disability at least as likely as not related to his service, to include combat service and fear of hostile military or terrorist activity?

Consider all lay and medical evidence.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. Thereafter, issue a supplemental statement of the case with consideration to the new evidence of record and return the appeal to the Board if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




